DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/809,100 filed on 06/27/2022.
3.	Claims 8, 10-11, 15, 17, and 19 have been amended.
Claims 1-20 now remain pending.
Claims 1, 8 and15 are independent claims.
Response to Arguments
4.	Applicant’s arguments with respect to newly amended independent claims 8 and 15 and claims 1-7, 9-14 and 16-20 on pages 9-13 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Xie (Art newly made of record) and Boudreau (Art newly made of record) as applied below, as they further teach such use.
		Applicant contends with respect to claim 18 (p. 9, 2nd para.) that “Claims 18, 10-11, 15, 17, and 19 are amended”.  Examiner not that claim 8 was amended and claim 18 wasn’t amended. 
		Applicant contends with respect to claims 1, 5, 8, 12, 15, and 19 (p. 9, 3rd para. – p. 10, 2nd para.) that “the Office Action equated the claimed ‘software fingerprints’ to the ‘fingerprint’ of Wartnick. But the ‘fingerprint” of Wartnick is a calculated signature for a data segment’… it can be seen that a calculated signature (like a hash value) is different from the claimed ‘software fingerprint,’ at least because a calculated signature does not specify ‘a combination of computing resources . . . or computing-resource values.’ Therefore, the rejection of claim 1 should be withdrawn”. Examiner respectfully disagrees, as noted in para. [0009] of the specification:
A software fingerprint is a data structure that specifies a combination of
computing resources (e.g., processes, filesystem paths, network ports,
 services, packages, users, user groups, and variables) or computing-
resource values that indicate the presence of a particular software 
component in a computing environment. For example, a software 
fingerprint can include a list of computing resources, where the 
presence of some or all of the computing resources in a computing 
environment is a strong indicator of a particular software component.

Such “calculated signature for a data segment’ of Wartnick which represent the presence of such a data-segment is very much the same as such “computing-resource values that indicate the presence of a particular software component in a computing environment” as recited in Applicant’s specification. 
Applicant contends with respect to claims 1, 5, 8, 12, 15, and 19 (p. 10, 3rd  para. – p. 11, 1st para.) that “the Office responded that under broadest reasonable interpretation, he can give claim terms meanings that are inconsistent with how they are used in the specification, and that applying a definition from the specification amounts to impermissible importation of limitations into the claims”. Examiner respectfully disagrees and notes that no such statement in regards to indicating that “he can give claim terms meanings that are inconsistent with how they are used in the specification” was made, or is part of the interview record. Moreover, as noted above, the “calculated signature for a data segment” of Wartnick which represent the presence of such a data-segment is very much the same as such “computing-resource values that indicate the presence of a particular software component in a computing environment” as recited in Applicant’s specification. 
Applicant contends with respect to claims 1, 5, 8, 12, 15, and 19 (p. 11, 1st para.) that “for completeness, Applicant also notes that giving an existing claim term its correct meaning is different from importing new features into the claims. Thus, MPEP § 2111.01(II) does not apply to this situation. When the term ‘software fingerprint’ is properly construed in light of the specification, it is clear that claim 1 is patentable over Wartnick” (emphasis original). Examiner respectfully disagrees because Applicant is attempting to “import/interpret” only selected features of the specification i.e. para. [0009], “a software fingerprint is a data structure that specifies a combination of computing resources (e.g., processes, filesystem paths, network ports, services, packages, users, user groups, and variables)”, rather than the full features of the specification [0009], “a software fingerprint is…or computing-resource values that indicate the presence of a particular software component in a computing environment”, of which the Wartnick reference teaches because, as noted above the “calculated signature for a data segment’ of Wartnick which represent the presence of such a data-segment is very much the same as such “computing-resource values that indicate the presence of a particular software component in a computing environment” as recited in Applicant’s specification. Moreover, Applicant is attempting to selectively importing/interpret portions of para. [0009] of the specification to define such a “software fingerprint”, however Applicant contradicts this selective importation of portions of the specification to the claim limitation by indicated that, MPEP § 2111.01(II) does not apply to this situation. It’s not a question of “importing new features into the claims”, but of “interpreting” the definition of such “software fingerprint” in view of the complete specification rather than just selective portions of the specification (emphasis added).  Applicant construed the argument in regards to “importing new features into the claims” and then proceeded respond the construed argument by indicating that MPEP § 2111.01(II) does not apply to the construed argument. In accordance to MPEP § 2111.01(I)   “THE WORDS OF A CLAIM MUST BE GIVEN THEIR ‘PLAIN MEANING’ UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION… Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of the Wartnick reference use of “fingerprint” is very much the same Applicant’s use of the “fingerprint” terminology, since they both have the same “plain meaning”. The “calculated signature for a data segment” of Wartnick which represent the presence of such a data-segment isn’t inconsistent with Applicant’s specification which defines such fingerprint as “computing-resource values that indicate the presence of a particular software component in a computing environment”. 
Applicant contends (p. 11, last para. – 12, 2nd para.) that “the next action cannot be made final because claim 1 was not amended… Similarly, independent claims 8 and 15 have merely been amended to incorporate some of the existing features of claims 10 and 17, respectively”. Examiner respectfully disagrees and notes that neither claims 10 or 17 contains the word “separate”, which is included in the newly amended claim 8 and 15, hence the use of “separate” is new matter and a new ground of rejection was necessitated by applicant’s newly amended claims with new matter which qualifies for a final office action. 

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 8-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
		Claims 8 and 15 recites “a respective software fingerprint that includes a respective list of computing resources that are separate from and indicative of a respective software component of the plurality of software components”” (emphasis added).
		Applicant’s disclosure does not set forth any written description and is devoid of such “a respective software fingerprint that includes a respective list of computing resources that are separate from and indicative of a respective software component of the plurality of software components”. The specification recites such “separate” in four locations, however such “separate” is in reference to target computing environment that is separate from a source computing environment.
Claims 9-14 and 16-20 are also rejected for being dependent on rejected base claims.
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wartnick, U.S. Patent No. 9,792,306. 
   In regards to claim 1, Wartnick teaches: 
A system comprising: a processor; and a memory comprising instructions that are executable by the processor for causing the processor to: receive a plurality of software identification modules defining a plurality of software fingerprints for detecting a plurality of software components  (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device) and (Abstract, see migrating data between deduplication systems. For example, one method involves receiving a fingerprint, where the fingerprint is received from a source computing device at a destination computing device, and the fingerprint is associated with a data segment stored at the source computing device. The method also involves identifying a fingerprint type associated with the fingerprint. The method also involves performing a migration operation from the source computing device to the destination computing device).
each software identification module among the plurality of software identification modules including a respective software fingerprint for detecting a respective software component among the plurality of software components (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments).
determine that a source computing environment includes one or more software components from among the plurality of software components by analyzing the source computing environment using each respective software fingerprint among the plurality of software fingerprints (column 1, lines 44-48, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments) and (Abstract, see migrating data between deduplication systems. For example, one method involves receiving a fingerprint, where the fingerprint is received from a source computing device at a destination computing device, and the fingerprint is associated with a data segment stored at the source computing device. The method also involves identifying a fingerprint type associated with the fingerprint. The method also involves performing a migration operation from the source computing device to the destination computing device).
deploy the one or more software components in a target computing environment that is separate from the source computing environment (Fig. 5, receives a request to migrate data from the source to destination 510, FP exist for data? 520, Yes, Transmit fingerprints and fingerprint type to destination 540, Data requested? 560, Yes Transmit data to destination 570, Indicate migration complete 580) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device).

   In regards to claim 5, Wartnick teaches:
download the plurality of software identification modules from an online repository (Fig. 1, Source computing device 140, Network 130, Destination computing device 150), (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device) and (column 22, lines 32-41, see in some examples, all or a portion of one of the systems in FIGS. 1, 11, and 12 may represent portions of a cloud-computing or network-based environment. Cloud-computing environments may provide various services and applications via the Internet. These cloud-based services (e.g., software as a service, platform as a service, infrastructure as a service, etc.) may be accessible through a web browser or other remote interface. Various functions described herein may be provided through a remote desktop environment or any other cloud-based computing environment).

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wartnick in view of Glover et al.,  U.S. Patent No. 9,032,392 (hereinafter Glover). 
In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 2, Wartnick doesn’t explicitly teach:
determine that the source computing environment includes the one or more software components by: for each respective software component among the one or more software components: generating a respective score for the respective software component based on one or more commonalities between (i) the source computing environment and (ii) the respective software fingerprint corresponding to the respective software component; and determining that the source computing environment includes the respective software component based on the respective score.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 13, further comprising: a similarity matrix storing a plurality of similarity scores corresponding to the source canonical application, each similarity score indicating a degree of similarity between the source canonical application and another canonical application referenced in the application database, wherein the processing device executes a similarity matcher configured to: identify a specific application edition based on the similarity matrix, the specific application edition being programmed for the destination operating system and corresponding to a specific canonical application having a highest similarity score with respect to the source canonical application, and include a destination application identifier of the specific application edition in the set of destination application editions).
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 3, Wartnick teaches: 
the respective software fingerprint is a data structure that specifies a list of computing resources indicating a presence of the respective software component in a computing environment, and wherein the memory further comprises instructions that are executable by the processor for causing the processor to (column 1, lines 44-46, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments). 
Wartnick doesn’t explicitly teach:
generate the respective score based on how many of the computing resources on the list are present in the source computing environment.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 13, further comprising: a similarity matrix storing a plurality of similarity scores corresponding to the source canonical application, each similarity score indicating a degree of similarity between the source canonical application and another canonical application referenced in the application database, wherein the processing device executes a similarity matcher configured to: identify a specific application edition based on the similarity matrix, the specific application edition being programmed for the destination operating system and corresponding to a specific canonical application having a highest similarity score with respect to the source canonical application, and include a destination application identifier of the specific application edition in the set of destination application editions).
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 4, Wartnick teaches: 
the list of computing resources includes any combination of a process, a filesystem path, a port, a service, a package, a user, a user group, or a variable that are associated with the respective software component (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments).

   In regards to claim 6, Wartnick doesn’t explicitly teach:
the source computing environment has a different operating system than the target computing environment. 
However, Glover teaches such use: (column 15, lines 47-49, see it is noted that in some scenarios the source operating system 122 and destination operating system 132 may be different operating systems). 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wartnick in view of Lynch et al., U.S. Patent No. 6,963,908 (hereinafter Lynch). 
In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 7, Wartnick doesn’t explicitly teach:
receive a plurality of setting identification modules defining a plurality of setting fingerprints for detecting a plurality of system settings, each setting identification module among the plurality of setting identification modules including a respective setting fingerprint for detecting a respective system setting among the plurality of system settings; determine that the source computing environment includes one or more system settings from among the plurality of system settings by analyzing the source computing environment using each respective setting fingerprint among the plurality of setting fingerprints; and configure the target computing environment based on the one or more system settings.
However, Lynch teaches such use: (column 25, lines 14-42, see a system for transferring across a network, computer-based settings, files, and other data, said system comprising: a network server and associated computer storage, said network server receiving requests from one or more computer-based devices for transfer of said computer-based settings, files, and other data; at least a first software plug-in, downloadable from said network server to said requesting computer-based device(s); one or more mark-up based directive(s) sent from said network server and operative with said downloaded first software plug-in at said requesting computer-based device(s), and wherein, in a load mode, said one or more mark-up based directive(s) are parsed and processed by said first software plug-in to return to said associated computer storage, a selected group of settings, files, and other data associated with said requesting computer-based device(s), wherein said settings comprise hardware settings, system settings, attached device settings, application settings, document settings, desktop settings, files, data, e-mail settings, address book settings, bookmarks, and cookies, and in an unload mode, said one or more mark-up based directive(s) are parsed and processed by said first software plug-in to load and install a version of one or more of selected groups stored within said associated computer storage to said requesting computer-based device(s)).
Wartnick and Lynch are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Lynch before him or her, to modify the system of Wartnick to include the teachings of Lynch, as a system for  transferring customized hardware and software settings, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to utilize a set of settings files, as suggested by Lynch (column 25, lines 14-42, column 23, lines 31-43).      

12.	Claims 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Wartnick, U.S. Patent No. 9,792,306 in view of Xie, CN 106502688.   
  In regards to claim 8, Wartnick teaches: 
A method comprising: receiving, by a processor, a plurality of software identification modules defining a plurality of software fingerprints for detecting a plurality of software components (Abstract, see migrating data between deduplication systems. For example, one method involves receiving a fingerprint, where the fingerprint is received from a source computing device at a destination computing device, and the fingerprint is associated with a data segment stored at the source computing device. The method also involves identifying a fingerprint type associated with the fingerprint. The method also involves performing a migration operation from the source computing device to the destination computing device) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device).
the respective software fingerprint being configured for use in detecting a presence of the respective software component  in a source computing environment (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments). 
determining, by the processor, that the source computing environment includes one or more software components from among the plurality of software components by analyzing the source computing environment using each respective software fingerprint among the plurality of software fingerprints (column 1, lines 44-48, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments) and (Abstract, see migrating data between deduplication systems. For example, one method involves receiving a fingerprint, where the fingerprint is received from a source computing device at a destination computing device, and the fingerprint is associated with a data segment stored at the source computing device. The method also involves identifying a fingerprint type associated with the fingerprint. The method also involves performing a migration operation from the source computing device to the destination computing device).
deploying, by the processor, the one or more software components in a target computing environment that is separate from the source computing environment (Fig. 5, receives a request to migrate data from the source to destination 510, FP exist for data? 520, Yes, Transmit fingerprints and fingerprint type to destination 540, Data requested? 560, Yues Transmit data to destination 570, Indicate migration complete 580) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device).
Wartnick doesn’t explicitly teach:
each software identification module among the plurality of software identification modules including a respective software fingerprint that includes a respective list of computing resources that are separate from and indicative of a respective software component of the plurality of software components, 
However, Xie teaches such use: (p. 3, 6th para., see optionally, obtaining updated resource file list comprises: resource file stored on the first server performing the 
synchronous operation with the local resource file directory, wherein the first server is used for art resources for version management, local resource file directory resource file stored on a mirror copy of the first server, generating a first fingerprint information according to the local resource file directory, wherein the first fingerprint information at least comprises the path of each resource file, the modification time of each resource file; check value of the second fingerprint information of each resource file), (p. 8, 2nd para., see using the fingerprint generator in the AlienBrain local resource file directory of the resource file to generate the fingerprint information and fingerprint information stored, can include, but are not limited to, a file path, a file modification time, file MD5 value) and (p. 16, 6th para., see determining the resource files to be included in the issue list of resource file processing method comprises: the resource file list to be issued to one or more second user terminals according to one or more second user terminal feeds back the resource files to be published the determining determines that resource file list of resource files contained in the list to be issued processing way).
Wartnick and Xie are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Xie before him or her, to modify the system of Wartnick to include the teachings of Xie, as a system resource distribution method, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to utilize software fingerprint, as suggested by Xie (p. 3, 6th para., p. 16, 4th para.).      

   In regards to claim 12, Wartnick teaches:
downloading the plurality of software identification modules from an online repository (Fig. 1, Source computing device 140, Network 130, Destination computing device 150), (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting Data requested? 560, Yes Transmit data to destination 570, Indicate migration complete 580) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device) and (column 22, lines 32-41, see in some examples, all or a portion of one of the systems in FIGS. 1, 11, and 12 may represent portions of a cloud-computing or network-based environment. Cloud-computing environments may provide various services and applications via the Internet. These cloud-based services (e.g., software as a service, platform as a service, infrastructure as a service, etc.) may be accessible through a web browser or other remote interface. Various functions described herein may be provided through a remote desktop environment or any other cloud-based computing environment). 

   In regards to claim 15, Wartnick teaches: 
A non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to: receive a plurality of software fingerprints for detecting a plurality of software components (Abstract, see migrating data between deduplication systems. For example, one method involves receiving a fingerprint, where the fingerprint is received from a source computing device at a destination computing device, and the fingerprint is associated with a data segment stored at the source computing device. The method also involves identifying a fingerprint type associated with the fingerprint. The method also involves performing a migration operation from the source computing device to the destination computing device) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device).
the respective software fingerprint being configured for detecting a presence of the respective software component in a source computing environment (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments). 
determine that the source computing environment includes one or more software components from among the plurality of software components by analyzing the source computing environment using each respective software fingerprint among the plurality of software fingerprints (column 1, lines 44-48, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments) and (Abstract, see migrating data between deduplication systems. For example, one method involves receiving a fingerprint, where the fingerprint is received from a source computing device at a destination computing device, and the fingerprint is associated with a data segment stored at the source computing device. The method also involves identifying a fingerprint type associated with the fingerprint. The method also involves performing a migration operation from the source computing device to the destination computing device).
deploy the one or more software components in a target computing environment that is separate from the source computing environment (Fig. 5, receives a request to migrate data from the source to destination 510, FP exist for data? 520, Yes, Transmit fingerprints and fingerprint type to destination 540, Data requested? 560, Yues Transmit data to destination 570, Indicate migration complete 580) and (column 14, lines 30-38, see at 570, the source computing   device transmits the requested data to the destination computing  device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source  computing device generates one or more messages that include the data
and transmits the message(s) to the destination computing device).
Wartnick doesn’t explicitly teach:
each respective software fingerprint of the plurality of software fingerprints includes a respective list of computing resources that are separate from and indicative of a respective software component of the plurality of software components.
However, Xie teaches such use: (p. 3, 6th para., see optionally, obtaining updated resource file list comprises: resource file stored on the first server performing the synchronous operation with the local resource file directory, wherein the first server is used for art resources for version management, local resource file directory resource file stored on a mirror copy of the first server, generating a first fingerprint information according to the local resource file directory, wherein the first fingerprint information at least comprises the path of each resource file, the modification time of each resource file; check value of the second fingerprint information of each resource file), (p. 8, 2nd para., see using the fingerprint generator in the AlienBrain local resource file directory of the resource file to generate the fingerprint information and fingerprint information stored, can include, but are not limited to, a file path, a file modification time, file MD5 value) and (p. 16, 6th para., see determining the resource files to be included in the issue list of resource file processing method comprises: the resource file list to be issued to one or more second user terminals according to one or more second user terminal feeds back the resource files to be published the determining determines that resource file list of resource files contained in the list to be issued processing way).
Wartnick and Xie are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Xie before him or her, to modify the system of Wartnick to include the teachings of Xie, as a system resource distribution method, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to utilize software fingerprint, as suggested by Xie (p. 3, 6th para., p. 16, 4th para.).      

   In regards to claim 19, Wartnick teaches:
download the plurality of software fingerprints modules from an online repository (Fig. 1, Source computing device 140, Network 130, Destination computing device 150), (Abstract, see migrating data between deduplication systems. For example, one method involves receiving a fingerprint, where the fingerprint is received from a source computing device at a destination computing device, and the fingerprint is associated with a data segment stored at the source computing device. The method also involves identifying a fingerprint type associated with the fingerprint. The method also involves performing a migration operation from the source computing device to the destination computing device), (Fig. 5, Transmit fingerprints and fingerprint type to destination 540) and (column 22, lines 32-41, see in some examples, all or a portion of one of the systems in FIGS. 1, 11, and 12 may represent portions of a cloud-computing or network-based environment. Cloud-computing environments may provide various services and applications via the Internet. These cloud-based services (e.g., software as a service, platform as a service, infrastructure as a service, etc.) may be accessible through a web browser or other remote interface. Various functions described herein may be provided through a remote desktop environment or any other cloud-based computing environment).

13.	Claims 9, 13, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wartnick in view of Xie in view of Glover et al.,  U.S. Patent No. 9,032,392 (hereinafter Glover). 
In regards to claims 8, and 15 the rejections above are incorporated respectively.
   In regards to claim 9, Wartnick and Xie, in particular Wartnick doesn’t explicitly teach:
determining that the source computing environment includes the one or more software components by: for each respective software component among the one or more software components: generating a respective score for the respective software component based on one or more commonalities between (i) the source computing environment and (ii) the respective software fingerprint corresponding to the respective software component; and determining that the source computing environment includes the respective software component based on the respective score.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 13, further comprising: a similarity matrix storing a plurality of similarity scores corresponding to the source canonical application, each similarity score indicating a degree of similarity between the source canonical application and another canonical application referenced in the application database, wherein the processing device executes a similarity matcher configured to: identify a specific application edition based on the similarity matrix, the specific application edition being programmed for the destination operating system and corresponding to a specific canonical application having a highest similarity score with respect to the source canonical application, and include a destination application identifier of the specific application edition in the set of destination application editions).
Wartnick, Xie and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Xie and Glover before him or her, to modify the system of Wartnick and Xie, in particular Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 13, Wartnick and Xie, in particular Wartnick doesn’t explicitly teach:
the source computing environment has a different operating system than the target computing environment.
However, Glover teaches such use: (column 15, lines 47-49, see it is noted that in some scenarios the source operating system 122 and destination operating system 132 may be different operating systems). 
Wartnick, Xie and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Xie and Glover before him or her, to modify the system of Wartnick and Xie, in particular Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 16, Wartnick and Xie, in particular Wartnick doesn’t explicitly teach:
determine that the source computing environment includes a software component among the plurality of software components by: generating a score for the software component based on one or more commonalities between (i) the source computing environment and (ii) a software fingerprint corresponding to the software component; and determining that the source computing environment includes the software component based on the score.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 13, further comprising: a similarity matrix storing a plurality of similarity scores corresponding to the source canonical application, each similarity score indicating a degree of similarity between the source canonical application and another canonical application referenced in the application database, wherein the processing device executes a similarity matcher configured to: identify a specific application edition based on the similarity matrix, the specific application edition being programmed for the destination operating system and corresponding to a specific canonical application having a highest similarity score with respect to the source canonical application, and include a destination application identifier of the specific application edition in the set of destination application editions).
Wartnick, Xie and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Xie and Glover before him or her, to modify the system of Wartnick and Xie, in particular Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 17, Wartnick teaches: 
a software fingerprint among the plurality of software fingerprints includes a list of computing resources that are indicative of a software component of the plurality of software components and further comprising program code that is executable by the processor for causing the processor to (column 1, lines 44-46, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments).
Wartnick and Xie, in particular Wartnick doesn’t explicitly teach:
generate a score associated with the software fingerprint based on how many of the computing resources on the list are present in the source computing environment.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the  application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating   system 132) and (column 24, lines 39-56, see the similarity engine of claim 13, further comprising: a similarity matrix storing a plurality of similarity scores corresponding to the source canonical application, each similarity score indicating a degree of similarity between the source canonical application and another canonical application referenced in the application database, wherein the processing device executes a similarity matcher configured to: identify a specific application edition based on the similarity matrix, the specific application edition being programmed for the destination operating system and corresponding to a specific canonical application having a highest similarity score with respect to the source canonical application, and include a destination application identifier of the specific application edition in the set of destination application editions).
Wartnick, Xie and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Xie and Glover before him or her, to modify the system of Wartnick and Xie, in particular Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 18, Wartnick teaches: 
the list of computing resources includes a process, a filesystem path, a port, a service, a package, a user, a user group, or a variable associated with the software component (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments).

   In regards to claim 20, Wartnick and Xie, in particular Wartnick doesn’t explicitly teach:
the source computing environment has a different operating system than the target computing.
However, Glover teaches such use: (column 15, lines 47-49, see it is noted that in some scenarios the source operating system 122 and destination operating system 132 may be different operating systems). 
Wartnick, Xie and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Xie and Glover before him or her, to modify the system of Wartnick and Xie, in particular Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

14.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wartnick in view of Xie  in view of Boudreau  et al.,  U.S. Patent No. 8,966,471 hereinafter Boudreau). 
   In regards to claims 8 and 9 the rejections above are incorporated accordingly.
   In regards to claim 10, Wartnick and Xie, in particular Wartnick doesn’t explicitly teach:
further comprising generating the respective score for the respective software component based on how many of the computing resources on the respective list of computing resources associated with the respective software fingerprint are present in the source computing environment.
However, Boudreau teaches such use: (column 7, lines 54-66, see in one embodiment, the score assigned to each software signature depends on how many times the same file appears in software signatures 40 (across multiple software packages) as well as in how many of those appearances is the file a critical artifact. For example, a single file may be a critical artifact for two separate software packages, and also be a non-critical artifact for a third software package. The score for every file begins at unity. For every duplicate appearance of a file in software signatures 40, the score for that file would be multiplied by a less-than-unity weight (e.g. 0.7), and if that appearance is also as a non-critical artifact, the score would be further multiplied by a less-than-unity weight (e.g. 0.5). In other embodiments, the scoring and weighting system may differ).
Wartnick, Xie and Boudreau are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Xie and Boudreau before him or her, to modify the system of Wartnick and Xie, in particular Wartnick to include the teachings of Boudreau, as a system for software signature discovery, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to utilize file signature scores, as suggested by Boudreau (column 7, lines 54-66, column 9, last para.).      

   In regards to claim 11, Wartnick teaches: 
the respective list of computing resources includes any combination of a process, a filesystem path, a port, a service, a package, a user, a user group, or a variable that are associated with the respective software component (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments).

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wartnick in view of Xie in view of Lynch et al.,  U.S. Patent No. 6,963,908 (hereinafter Lynch). 
In regards to claim 8, the rejections above are incorporated respectively.
   In regards to claim 14, Wartnick and Xie, in particular Wartnick doesn’t explicitly teach:
receive a plurality of setting identification modules defining a plurality of setting fingerprints for detecting a plurality of system settings, each setting identification module among the plurality of setting identification modules including a respective setting fingerprint for detecting a respective system setting among the plurality of system settings; determine that the source computing environment includes one or more system settings from among the plurality of system settings by analyzing the source computing environment using each respective setting fingerprint among the plurality of setting fingerprints; and configure the target computing environment based on the one or more system settings.
However, Lynch teaches such use: (column 25, lines 14-42, see a system for transferring across a network, computer-based settings, files, and other data, said system comprising: a network server and associated computer storage, said network server receiving requests from one or more computer-based devices for transfer of said computer-based settings, files, and other data; at least a first software plug-in, downloadable from said network server to said requesting computer-based device(s); one or more mark-up based directive(s) sent from said network server and operative with said downloaded first software plug-in at said requesting computer-based device(s), and wherein, in a load mode, said one or more mark-up based directive(s) are parsed and processed by said first software plug-in to return to said associated computer storage, a selected group of settings, files, and other data associated with said requesting computer-based device(s), wherein said settings comprise hardware settings, system settings, attached device settings, application settings, document settings, desktop settings, files, data, e-mail settings, address book settings, bookmarks, and cookies, and in an unload mode, said one or more mark-up based directive(s) are parsed and processed by said first software plug-in to load and install a version of one or more of selected groups stored within said associated computer storage to said requesting computer-based device(s)).
Wartnick, Xie and Lynch are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Xie and Lynch before him or her, to modify the system of Wartnick and Xie, in particular Wartnick to include the teachings of Lynch, as a system for  transferring customized hardware and software settings, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to utilize a set of settings files, as suggested by Lynch (column 25, lines 14-42, column 23, lines 31-43).      

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Oberheide et al., 	9454365

Lacoletti et al., 	10783123
17.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193